 1   McGREGOR W. SCOTT
     United States Attorney
 2   CAMERON L. DESMOND
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:16-CR-00067-JAM
12                 Plaintiff,
                                                       FINAL ORDER OF FORFEITURE
13          v.
14   HECTOR GONZALEZ, and
     OSVALDO HERNANDEZ,
15
                   Defendants.
16

17

18          On October 26, 2018, this Court entered a Preliminary Order of Forfeiture pursuant to the
19 provisions of 21 U.S.C. § 853(a), 18 U.S.C. § 924(d)(1), and 28 U.S.C. § 2461(c), based upon the plea

20 agreements entered into between the United States of America and defendants Hector Gonzalez and

21 Osvaldo Hernandez forfeiting to the United States the following property:

22                 a.      AR-15 style unserialized assault rifle, with magazine, no serial no.,
                   b.      a .38 caliber Smith & Wesson revolver, serial number BMB0831, with
23                         ammunition,
                   c.      silencer,
24                 d.      body armor,
                   e.      fireworks,
25                 f.      HY Hunter Firearms Western Six Shooter .22 caliber revolver, serial number
                           38424,
26                 g.      Approximately $5,292.00 in U.S. Currency, plus any accrued interest.
27          Beginning on December 8, 2018, for at least 30 consecutive days, the United States published
28
                                                        1
                                                                                          Final Order of Forfeiture
 1 notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

 2 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

 3 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

 4 validity of their alleged legal interest in the forfeited property.

 5          The United States sent direct written notice by certified mail to the following individuals known

 6 to have an alleged interest in the above-described property:

 7                   a.     Paul Robert Hammond: A notice letter was sent via certified mail to Paul Robert
                            Hammond at 2254 University Ave, Unit 19, Sacramento, CA 95825-7082 on
 8                          November 29, 2018. The envelope was returned on December 10, 2018, as
                            “return to sender, not deliverable as addressed, unable to forward”. No other
 9                          current address was located for Paul Robert Hammond.
10                   b.     Treasa Diane Murfield: A notice letter was sent via certified mail to Treasa Diane
                            Murfield at 2062 D Knapp Rd, Mount Vernon, WA 98273 on November 29,
11                          2018. The envelope was returned on December 11, 2018, as “return to sender,
                            insufficient address, unable to forward”.
12
                     c.     Treasa D. Oneill: A notice letter was sent via certified mail to Treasa D. Oneill
13                          (formerly Treasa D. Muxfeldt) at P.O. Box 66, Mullan, ID 83846 on or about
                            December 14, 2018. The PS Form 3811 (certified mail “green card” showing
14                          delivery of mail) was signed by Treasa Oneill on December 26, 2018.
15          The Court has been advised that no third party has filed a claim to the subject property, and the

16 time for any person or entity to file a claim has expired.

17          Accordingly, it is hereby ORDERED and ADJUDGED:

18          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

19 and interest in the above-listed property pursuant to 21 U.S.C. § 853(a), 18 U.S.C. § 924(d)(1), and 28

20 U.S.C. § 2461(c), including all right, title, and interest of Hector Gonzalez, Osvaldo Hernandez, Paul

21 Robert Hammond, Treasa Diane Murfield, and Treasa D. Oneill, whose rights to the above-listed

22 property are hereby extinguished. The above-listed property shall be disposed of according to law.

23          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

24 United States of America.

25 ///

26 ///

27 ///

28 ///
                                                           2
                                                                                                Final Order of Forfeiture
 1          3.     The U.S. Marshals Service shall maintain custody of and control over the subject

 2 property until it is disposed of according to law.

 3          SO ORDERED this 7th day of August, 2019.

 4

 5                                                             /s/ John A. Mendez____________
                                                               JOHN A. MENDEZ
 6                                                             United States District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
                                                                                          Final Order of Forfeiture
